Filed 4/28/21 In re J.H. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 In re J.H., a Person Coming
 Under the Juvenile Court
 Law.
 THE PEOPLE,
      Plaintiff and
 Respondent,
 v.                                                           A159965
 J.H.,
                                                              (San Mateo County
      Defendant and
                                                              Super. Ct. No. 19JW0823)
 Appellant.



         J.H. appeals from an order designating her a ward of the juvenile court
and placing her on probation subject to various terms and conditions. Her
court-appointed counsel has filed a brief seeking our independent review of
the record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) to
determine whether there are any arguable issues on appeal. We conclude
there are no issues requiring further review and affirm.
                                                   BACKGROUND
         On October 9, 2019, a juvenile wardship petition was filed in Case No.
19 JW 0823 against J.H. alleging three counts (Pen. Code, §§ 245, subd.


                                                               1
(a)(4),1 as a felony, count 1; 242, count 2; 240, count 3) involving conduct
occurring on August 24, 2019, in San Mateo County. In addition, the petition
alleged that charges in separate Case No. 17 JW 1077 (§ 626.10, subd. (a)(1)
[possession of a weapon on school grounds]; § 245, subd. (a)(4), as a
misdemeanor) were sustained on August 30, 2018. Both cases involved the
same victim, A.R.
      In Case No. 17 JW 1077, the first case, J.H. physically attacked A.R.,
punching her multiple times on the face and upper chest while the two were
at lunch during school. During this assault, J.H. grabbed A.R. by her hair
and dragged her to the ground, causing her to hit her head on a table top.
J.H. was in possession of a razor blade, but never took it out as a weapon
during the altercation.
      In Case No. 19 JW 0823, the subject of this appeal, J.H. attacked A.R.
in downtown Redwood City. J.H. threw about six to eight punches to A.R.’s
face and attempted to stomp her head while she was on the ground. J.H. left
the scene of the offense but later admitted, post-Miranda, fighting with A.R.
      J.H. was arraigned on Case No. 19 JW 0823 on October 23, 2019.
Count 1 was reduced to a misdemeanor violation of section 245, subdivision
(a)(4), with the remaining charges dismissed pursuant to a negotiated plea.
The court advised J.H. of her constitutional rights and accepted her
admission of the amended charge, finding she knowingly and intelligently
waived her constitutional and statutory rights and that the admission was
freely and voluntarily entered.
      A.R. testified at the contested disposition hearing held on February 18,
2020. J.H.’s attorney objected to a proposed condition of probation subjecting

      1All further statutory references are to the Penal Code unless indicated
otherwise.

                                        2
J.H. to search and seizure for drugs and weapons, arguing the circumstances
of the case did not warrant either. More specifically, counsel alleged the
search and seizure condition failed pursuant to People v. Lent (1975) 15
Cal.3d 481, 486, which requires, among other things, that probation
conditions be reasonably related to the underlying offense.
      Counsel acknowledged the search and seizure condition was carried
over from the prior orders in Case No. 17 JW 1077, where J.H. “may have
had a razor blade.” Even so, counsel argued that J.H.’s earlier offense
occurred two years ago and there was no evidence that J.H. “has an issue
with weapons or drugs.” Consequently, counsel took the position that the
search and seizure condition was “not at all tailored to [J.H.’s] current needs.”
Referring to In re Ricardo P. (2019) 7 Cal.5th 1113, counsel argued the court
must “balance the burden imposed with any legitimate interest served by the
conditions.”
      After hearing argument from counsel for the People, the court
announced it would adopt the disposition recommendations, court orders, and
findings dated January 29, 2020, with certain modifications. These changes
included not ordering J.H. to complete 16 days in the Community Care
Program but instead requiring her to serve 20 days in therapeutic detention
and perform 20 hours of community service at a location to be arranged
between probation and her parents.
      In addition, the court deleted the condition requiring that J.H. submit
to chemical testing as directed by probation or law enforcement, reasoning
that the “information I have is in the years that she’s been on probation she
has tested negative for drugs and alcohol. And I don’t believe that condition
is necessary at this time.”



                                       3
      The court did order J.H. be subject to the search and seizure condition
for weapons. It stated, “The Court needs to impose a condition that relates to
the incident, but the court is also able to impose a condition of probation if it
finds that condition would prevent future criminality.” The court explained
that in “the prior incident [J.H.] did have a weapon and there—and in both
incidents involved assaultive conduct to a member of the community. And
weapons are certainly related to assaultive conduct. . . . [S]ince this is a case
where there was an assault, that the ability to have search and seizure would
prevent future criminality by allowing probation to determine whether or not
the minor has weapons, access to weapons, that might be used in an assault
in the future. . . . And I think in order to protect public safety that search
and seizure condition is necessary.”
      The court further ordered that “[a]ll prior orders not in conflict remain
in full force and effect.” Finally, the court ordered that J.H.’s phone be
returned to her.
      J.H. filed a timely appeal from the findings and orders entered at the
February 18, 2020, disposition hearing.
                                 DISCUSSION
      J.H.’s admission of a violation of section 245, subdivision (a)(4), as a
misdemeanor, is supported by the evidence. A review of J.H.’s admission
shows it to have been knowingly and voluntarily made. The terms and
conditions of probation imposed by the juvenile court, including the search
and seizure condition for weapons, are reasonable and justified by the record.
      J.H.’s counsel has represented to us that she advised J.H. of her
intention to file a Wende brief in this case and of J.H.’s right to submit
supplemental argument on her own behalf. J.H. has also been advised of her
right to request that counsel be relieved. She has not done so.

                                        4
      Our full review of the record discloses no issues that require further
briefing. We conclude there was no error.
                               DISPOSITION
      The orders entered at the disposition hearing held on February 18,
2020, are affirmed.




                                       5
                                                  _________________________
                                                  Wiseman, J.*


      WE CONCUR:


      _________________________
      Fujisaki, Acting P.J.


      _________________________
      Jackson, J.




      In re J.H., A158865


      * Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        6